Exhibit 10.1

PMC-SIERRA, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made by and between PMC-Sierra, Inc.
(“Company”) and Alan Krock (jointly referred to as the “Parties”).

WHEREAS, Employee entered into an Invention Assignment Agreement with the
Company on November 11, 2002 (the “Invention Assignment Agreement”);

WHEREAS, Employee entered into a Conflict of Interest Agreement with the Company
on November 11, 2002 (the “Conflict of Interest Agreement”);

WHEREAS, the Company and Employee entered into a Stock Option Agreement granting
Employee the option to purchase shares of the Company’s common stock (the
“Option”) subject to the terms and conditions of the Company’s 1994 Incentive
Stock Plan and the Stock Option Agreement (jointly the “Stock Option
Agreements”);

WHEREAS, The Company and Employee entered into an Indemnification Agreement on
November 11, 2002 (the Indemnification Agreement); and

WHEREAS, the Company and Employee have agreed to change the terms of Employee’s
employment and to terminate Employee’s employment no later than twelve months
after the Company designates another employee as Chief Financial Officer or
Interim Chief Financial Officer.

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1. Continuing Employment.

(a) Initial Terms.

i. Position and Duties. Upon the Effective Date of this Agreement, Employee will
continue to serve as the Company’s Chief Financial Officer. Employee shall
report to the Company’s Chief Executive Officer. Employee shall perform those
duties and responsibilities assigned to him by the Chief Executive Officer.
Employee shall devote his attention to the business and affairs of the Company
and shall use his best efforts to perform his responsibilities faithfully and
efficiently. Employee is permitted to accept other employment arrangements,
Board of Director assignments and consulting assignments in addition to
employment with the Company.

ii. Compensation and Benefits. The Company shall continue to pay Employee a base
salary at the annual rate of $265,000, less applicable withholdings, in
accordance with the



--------------------------------------------------------------------------------

Company’s regular payroll practices. Employee shall continue to be eligible to
participate in the Company’s health insurance plans and to accrue vacation on
the same terms, schedule and conditions as previously. Employee shall be
eligible to participate in the Company’s Short Term Incentive Plan (“STIP”) and
Evergreen Stock Option Grants (Evergreen), to receive other bonuses and
additional stock option grants, and to participate in all other benefits or
incidents of employment. As additional consideration for Employee agreeing to
continue to serve as Chief Financial Officer, for any quarter or partial quarter
in which Employee holds that title, Employee shall be entitled to receive not
less than the average STIP award provided to the other current non-CEO
Section 16 executive officers of the Company for that quarter.

iii. Compliance with Agreements and Policies. Employee shall continue to comply
with his Conflict of Interest Agreement and Invention Assignment Agreement with
the Company, as well as other relevant Company policies, throughout his
employment with the Company and thereafter as provided in the relevant
Agreements and policies. The Company shall comply with the Indemnification
Agreement.

(b) Change in Terms Upon Appointment of New or Interim CFO.

i. Position and Duties. Upon the appointment by the Company of a new Chief
Financial Officer or Interim Chief Financial Officer, the Company may remove
Employee from the Chief Financial Officer position and change his reporting
structure and duties, provided that the duties assigned are consistent with
those of a Financial Executive. To the extent that Employee remains employed by
the Company following the appointment of a new Chief Financial Officer or
Interim Chief Financial Officer, Employee shall work from his home office.

ii. Compensation and Benefits. Upon the appointment of a new Chief Financial
Officer or Interim Chief Financial Officer, Employee shall no longer be eligible
to participate in the STIP or Evergreen Stock Option Grants, or to receive any
other bonuses or additional stock option grants, except to the extent that
Employee remains in the Chief Financial Officer position and is eligible for a
STIP award as provided in section 1(a)(iii), above. To the extent that Employee
continues his employment with the Company after the appointment of a new Chief
Financial Officer or Interim Chief Financial Officer, he shall continue to vest
in the shares subject to the Option Agreements on the same terms, conditions,
and schedule as previously, and he will remain eligible to participate in the
Company’s health insurance plans. The shares shall continue to be subject to and
governed by the Stock Option Agreements.

(c) Reduction in Base Salary upon Acceptance of Other Employment. The Company
shall continue to pay Employee a base salary at the annual rate of $265,000,
less applicable withholdings, in accordance with the Company’s regular payroll
practices, until Employee accepts full-time employment elsewhere, at which time
the Company shall reduce Employee’s base salary to the annual rate of $53,000,
less applicable withholdings. The Company shall pay Employee his base salary,
either at the initial rate or at the reduced rate, as applicable, until the
first of the following events occurs: (i) the twelve-month anniversary

 

-2-



--------------------------------------------------------------------------------

of the appointment of the new Chief Financial Officer or Interim Chief Financial
Officer; (ii) Employee resigns from his employment with the Company; or
(iii) the Company terminates Employee’s employment for “Cause”, as that term is
defined below.

2. Termination. If, prior to the twelve-month anniversary of the appointment of
the new Chief Financial Officer or Interim Chief Financial Officer, Employee
resigns, or the Company terminates Employee’s employment for Cause, as that term
is defined herein, then Employee shall be entitled only to the wages he has
earned as of the date of the termination of his employment, including
compensation for any accrued vacation, and authorized business expenses incurred
to date, and he shall not be entitled to any further compensation or benefits or
any severance from the Company. For purposes of this Agreement, Cause is defined
as any of the following: (i) Employee’s conviction of or plea of nolo contendre
to a felony; (ii) Employee’s death; (iii) Employee’s inability to perform the
essential functions of his position with or without reasonable accommodation;
(iv) willful misconduct by Employee; (v) Employee’s failure to perform his
duties as assigned by the Company’s Chief Executive Officer, which is not cured
by Employee to the Company’s Chief Executive Officer’s satisfaction within 30
days of receiving written notice from him or her of any deficiency; or
(vi) Employee’s breach of any provision of this Agreement, the Invention
Assignment Agreement, or the Conflict of Interest Agreement.

3. Preserving Confidential Information and Returning Company Property. Employee
shall continue to comply with the terms of the Invention Assignment Agreement
and shall maintain the confidentiality of all of the Company’s confidential and
proprietary information. Employee also shall return to the Company all of the
Company’s property, including all Company-issued equipment, all confidential and
proprietary information belonging to the Company, and all documents and
information that Employee obtained in connection with his employment with the
Company, on the last day of his employment with the Company.

4. No Representations. Each party represents that it has consulted with an
attorney, and has carefully read and understands the scope and effect of the
provisions of this Agreement. Neither party has relied upon any representations
or statements made by the other party hereto which are not specifically set
forth in this Agreement.

5. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

6. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

7. No Oral Modification. This Agreement may only be amended in writing signed by
Employee and the Chief Executive Officer of the Company.

8. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with the preparation of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

9. Integration. This Agreement, together with the Stock Option Agreements, the
Invention Assignment Agreement, the Conflict of Interest Agreement, and the
Indemnity Agreement represents the entire agreement and understanding between
the Parties concerning Employee’s employment with and termination from the
Company and supersedes all prior and contemporaneous agreements, whether written
or oral.

10. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to choice of law principles.

11. Effective Date. This Agreement is effective when it has been signed by both
Parties (the “Effective Date”).

12. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

13. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

-4-



--------------------------------------------------------------------------------

COMPANY:

 

PMC-Sierra, Inc.             By:  

 

    Date:  

 

Bob Bailey, Chairman & CEO       EMPLOYEE:      

 

    Date:  

 

Alan Krock      

 

-5-